Citation Nr: 1316426	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  11-07 279	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active military service.

2.  The Veteran has tinnitus that is as likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Organic diseases of the nervous system, including sensorineural hearing loss, are chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Veteran contends that he suffered hearing loss and tinnitus during his active duty service, and that both conditions have continued since that time.  His DD 214 shows that his military occupational specialty (MOS) was that of clerk-typist and that he was assigned to an anti-aircraft artillery unit.  He contends that he fired 40 caliber machine guns during service.  The Veteran attributes his current bilateral hearing loss to this acoustic trauma.  He contends that his tinnitus was caused by a hand grenade that exploded near him.  He maintains that his hearing acuity was abnormal at the time of his 1957 separation.

The October 1955 pre-induction examination and the September 1957 separation examination disclose normal 15/15 (whispered and spoken voice) hearing bilaterally.  The clinical assessments of the Veteran's ears were normal.  

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A February 2009 private treatment record from an ear, nose and throat (ENT) doctor shows that the Veteran reported noise exposure during service.  Specifically, he stated that he rode half track tanks and shot 40 and 50-mm shells.  He indicated that he could not hear well when he was discharged.  Pure tone testing revealed bilateral sensorineural hearing loss, very severe in the left ear.  Speech discrimination was 60 percent in the left ear and 8 percent in the right ear.  The doctor wrote that "most likely" the Veteran's service contributed to his bilateral hearing loss.  

A VA audiology examination was provided in March 2010.  The doctor reviewed the claims file and interviewed the Veteran.  The Veteran stated that he fired 40-caliber machine guns during service.  He also indicated that a grenade had prematurely detonated by him.  He denied civilian noise exposure.  Objective testing showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
50
80
90
LEFT
55
65
90
110
105

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 40 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  He also diagnosed tinnitus and opined that it was at least as likely as not associated with the Veteran's hearing loss.  He noted the Veteran's in-service noise exposure.  With regard to the bilateral hearing loss, he wrote "I am not able to resolve the issue at hand without resorting to mere speculation."  The doctor explained that there was no threshold testing done between 1957 and 2009, and that the whisper tests are invalid.

Also of record is an August 2009 private audiogram, but it depicts the pure tone thresholds exhibited by the Veteran on a graph that has not been interpreted in decibels for each frequency depicted in the audiogram.  However, the results appear to be similar to those obtained during the March 2010 VA examination.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  While the Veteran's separation examination is negative of any complaints of, treatment for, or diagnosis of hearing loss or tinnitus, he has submitted statements that he first noticed these conditions during service and that they have continued since that time.  While the Veteran is not competent to provide an opinion as to a diagnosis of a hearing loss disability as defined by 38 C.F.R. § 3.385, his statement as to the presence of some degree of hearing loss and tinnitus are evidence in support of the claims.  Secondly, the DD Form 214 shows that the Veteran was assigned to an artillery unit.  His assertions relating to his exposure to excessive noise during that time are consistent with the record.  See 38 U.S.C.A. § 1154(b).  Accordingly, the record contains sufficient evidence to find that the Veteran incurred acoustic trauma during service and first noticed some degree of hearing loss and tinnitus while on active duty, which has continued over the many years since service.

There is also medical evidence dated in recent years confirming that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The question remains whether there is competent evidence of a nexus between these current conditions and service, to include his exposure to acoustic trauma.

The Board is cognizant of the decades that elapsed before a hearing loss disability and tinnitus were first demonstrated clinically.  However, as explained above, the Veteran currently has a bilateral hearing loss and tinnitus and, as he was assigned to an artillery unit, he sustained acoustic trauma during service.  He has also provided a history of hearing loss and tinnitus since service that has stands uncontradicted in the record.  The ENT's March 2009 letter indicates that he found the Veteran to have hearing loss consistent with acoustic trauma due to service.  While the VA examiner's opinion neither supports nor negates a nexus, the doctor did note the Veteran's in-service noise exposure.  (The VA examiner did not comment on the Veteran's report of continuity of symptoms since service, which makes the VA examiner's assessment without any value when adjudicating the question of service connection.) 

Accordingly, in considering the in-service noise exposure, the competent lay evidence of in-service onset of hearing loss and tinnitus, the March 2009 positive nexus opinion, and by affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss and tinnitus that are traceable to military service.  The evidence is in favor of a grant of service connection.  See 38 U.S.C.A §5107.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


